534 F.2d 833
Ellsworth SWENSON, Appellant,v.Caspar W. WEINBERGER, Secretary of Health, Education andWelfare, Appellee.
No. 75-1739.
United States Court of Appeals,Eighth Circuit.
Submitted March 15, 1976.Decided March 26, 1976.

Keith B. Davis, Plymouth Village, Minn., for appellant.
Robert G. Renner, U.S. Atty., and Daniel M. Scott, Asst. U.S. Atty., Minneapolis, Minn., for appellee.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.

ORDER OF AFFIRMANCE

1
This matter comes before the Court pursuant to Rule 6.


2
After a careful review of the record and the transcript, this Court determines that the judgment of the District Court, 412 F. Supp. 518, is based on findings of fact which are not clearly erroneous, that no error of law appears, and that an opinion would have no precedential value.  The judgment of the District Court is affirmed for the reasons set forth in that opinion.